Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kojima (US-4925162).
	Regarding claim 11, Kojima discloses a support (14) and a support mount (4) that are interconnected by a support spring (6) made of an elastomeric material (fig 7), the support spring limiting a working chamber (30a) that is separated from a compensating chamber (30b) by a separating device (90), the working chamber and the compensating chamber being filled with a fluid and interconnected via a damping channel (at least one of 102) included in the separating device, wherein the separating device has two nozzle discs (at least 82 and 84) between which a first diaphragm and a second diaphragm (at least 92 and 96) are arranged, and wherein the first diaphragm has at least one through-hole (at least four, figs 92a) and the second diaphragm does not include a through-hole (figs 7 
Regarding claim 12, Kojima discloses wherein the first diaphragm has a plurality of through-holes (92, at least four 92a, figs 7 and 8).
Regarding claim 13, Kojima discloses wherein the plurality of through-holes are spaced evenly from one another (at least fig 8).
Regarding claim 14, Kojima discloses wherein the plurality of through-holes are spaced unevenly from one another. The limitation “unevenly spaced from one another” has been given the broadest reasonable interpretation.  In fig 8, the spacing between holes in a diagonal direction has been interpreted to be different than the spacing between adjacent holes and therefore have been interpreted as uneven.  Alternatively, figures 10a and 10b have be interpreted in a similar manner.  The spacing between adjacent holes differs from the spacing between holes situated circumferentially across from each other. 
Regarding claim 15, Kojima discloses wherein the plurality of through-holes form a hole circle (fig 8 or fig 10b).
Regarding claim 16, Kojima discloses wherein the diaphragm (92) having the at least one through-hole faces the working chamber (30a).
Regarding claim 17, Kojima discloses wherein the at least one through-hole is round in cross-section (fig 8).
Regarding claim 18, Kojima discloses wherein the at least one through-hole is rectangular in cross-section (figs 7, 8, 9a, 10a, 11a, 12).  In the figures referenced, the holes take on a rectangular shape at least in the radial cross-section.  Alternatively, the holes in fig 10 have been interpreted at “rectangular” as the holes have two parallel long sides and two parallel shorted sides.  The limitation 
Regarding claim 19, Kojima discloses wherein the at least one through-hole is polygonal in cross-section (at least wherein the radial cross-section of holes in fig 8 have been interpreted as rectangular).
Regarding claim 20, Kojima discloses wherein at least one of the first and second diaphragms has a structured surface.  The limitation “structured surface” has been given the broadest reasonable interpretation.  In this case, since as seen in at least figures 7-12 122 has a surface that has structure at or near the holes (fig 11) or at or near their peripheries (figs 8, 9, 10, and 11).
Regarding claim 21, Kojima discloses wherein the first and second diaphragms are received loosely and/or clamped between the two nozzle discs (figs 7-11, at least clamped between 82 and 84).
Regarding claim 22, Kojima discloses wherein the first and second diaphragms are made of an elastic material (col. 7, line 43).
Regarding claim 23, Kojima discloses wherein an idling channel (92a or similar structure in 130) is configured to be opened and closed by an actuator (16) and is included in the separating device (figs 7-10).
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Regarding claim 11, Applicant argues that the prior art of record lacks wherein a first diaphragm has at least one through-hole and a second diaphragm does not include a through-hole, and wherein the fluid can flow directly to the second diaphragm from the first diaphragm, Examiner respectfully disagrees.  In response to the amendment of claim 11, Examiner has now relied upon at least elements 92 and 96 as the first and second diaphragms.  As set forth above, the first diaphragm has at least one through-hole (at least four, figs 92a) and the second diaphragm (96) does not include a through-hole (figs 7 and 8), .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.K.H/Examiner, Art Unit 3657                 

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657